Citation Nr: 0907378	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for refractive error, 
claimed as diminished eyesight.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9) received in March 2006, 
the appellant requested personal hearing before a Veterans 
Law Judge (VLJ) sitting at a local VA office.  There is no 
indication in the claims folder that such request was 
addressed, and in February 2009 the Veteran's representative 
specifically requested that the case be remanded for such 
hearing to be scheduled.

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Phoenix, 
Arizona (or in the alternative, a 
videoconference hearing, if he so 
desires).  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




